Name: Commission Regulation (EC) No 1573/1999 of 19 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the characteristics of dried figs qualifying for aid under the production aid scheme
 Type: Regulation
 Subject Matter: prices;  economic policy;  foodstuff;  plant product
 Date Published: nan

 Avis juridique important|31999R1573Commission Regulation (EC) No 1573/1999 of 19 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the characteristics of dried figs qualifying for aid under the production aid scheme Official Journal L 187 , 20/07/1999 P. 0027 - 0031COMMISSION REGULATION (EC) No 1573/1999of 19 July 1999laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the characteristics of dried figs qualifying for aid under the production aid schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 4(9) thereof,(1) Whereas Title I of Regulation (EC) No 2201/96 introduced a sytem of production aid for certain processed products obtained from fruit and vegetables; whereas Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 702/1999(4), laid down general rules applicable to that system of aid; whereas without prejudice to the other provisions of Regulation (EC) No 504/97 certain specific rules have to be laid down for the characteristics required of dried figs if they are to qualify for production aid;(2) Whereas the quality of dried figs before and after processing is variable; whereas the minimum price and production aid should be fixed for a specific type of product; whereas Community production is characterised by two types of dried fig, small-fruit and others; whereas the essential characteristic which distinguishes the market price of both types is their size; whereas the minimum price and the aid should therefore be fixed for the most representative size class for each of the two types of dried figs intended for direct consumption, and the price and aid applicable to the other sizes should be derived from these prices and aid rates;(3) Whereas the aim of minimum quality requirements laid down in Article 4(4)(b) of Regulation (EC) No 2201/96 is to avoid the production of products for which there is no demand or which would cause distortion of the market; whereas those requirements must be based on traditional, fair manufacturing procedures; whereas, to ensure compliance with these provisions, the minium characteristics required of unprocessed dried figs purchased by processors and dried figs qualifying for aid should be defined;(4) Whereas, to ensure uniform application, rules should be laid down on carrying out checks on the characteristics of dried figs before and after processing;(5) Whereas certain requirements of this Regulation call for far-reaching adjustments of the production and processing sector; whereas these requirements must therefore be introduced progressively over the five marketing years following the entry into force of this Regulation;(6) Whereas this Regulation incorporates the provisions specific to figs in Articles 1 and 2 of Commission Regulation (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid(5), as last amended by Regulation (EC) No 1591/98(6), updated in line with legal, technical and economic developments; whereas, therefore, Articles 1 and 2 of and Annexes I, II and III to that Regulation should be repealed;(7) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. To qualify for payment of the minium price, unprocessed dried figs shall correspond to the characteristics set out in Annex II.2. To qualify for payment of aid, dried figs and fig paste shall correspond to the characteristics set out in Annex III.3. The minium price payable to the producer for unprocessed dried figs and the production aid for dried figs shall be fixed for the products corresponding to the characteristics laid down in Annexes II and III respectively and between 75 and 105 fruits per kilogram in size for small-fruit varieties and between 65 and 85 fruits per kilogram in size for other varieties. For other dried figs the minium price and the amount of aid shall be multiplied by one of the coefficients listed in Annex I.Article 21. Verification of the characteristics and size of unprocessed dried figs shall be carried out on the basis of representative samples of an entire lot taken by the processor in agreement with the producer. The samples shall be examined by both the processor and the producer and the results of the verification shall be recorded. To this end, "lot" shall mean all the products presented simultaneously by a producer or producer organisation for acceptance by a processor.2. For dried figs the processor shall verify by sampling of each lot sold that the products meet the characteristics required to benefit from the aid and are of the correct size. The results of the verification shall be recorded. The minium net weight of each sample to be examined shall be one kilogram.3. The Member States may adopt national provisions with respect to grade-outs as concerns minimum percentage, controls and destination in particular.Article 3Articles 1 and 2 of and Annexes I, II and III to Regulation (EEC) No 1709/84 are repealed.Article 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 89, 1.4.1999, p. 26.(5) OJ L 162, 20.6.1984, p. 8.(6) OJ L 208, 24.7.1998, p. 14.ANNEX ICOEFFICIENTS APPLICABLE TO THE MINIMUM PRICE AND PRODUCTION AID>TABLE>ANNEX IICHARACTERISTICS OF UNPROCESSED DRIED FIGS1. DefinitionUnprocessed dried figs shall have been obtained from ripe fruit of varieties of Ficus carica domestica L. dried naturally.2. Minimum requirements and tolerancesUnprocessed dried figs must:- have a maximum moisture content of 24 %- have a minimum size of 136 fruits per kilogram for small-fruit varieties(1) and 116 fruits per kilogram for other varieties,- have a thin skin and a pulp of honey consistency,- be of a uniform colour,- be clean and practically free from foreign matter.In each lot the following tolerances shall be allowed(2):- 30 % by number or weight of dried figs with internal or external damage from any cause, of which not more than 18 % of figs damaged by insects,- 3 % by number or weight of dried figs unsuitable for processing.(1) Cuello de Dama, Pajarito, Granito, Preto de Torres, Pingo de melor Moscatel, Cachopeira, Cotio, Branco do Douro, Rei branco, Rei preto, CordovÃ ­, Blancos, De la Casta, Verdejos.(2) Until the end of the 2003/04 marketing year, the tolerances allowed are as follows:- 40 % for the 1999/2000 and 2000/01 marketing years and 35 % for subsequent marketing years, by number or weight of dried figs with internal or external damage from any cause, of which not more than 25 %, for the 1999/2000 and 2000/01 marketing years, and 20 %, for subsequent marketing years, of figs damaged by insects,- 10 % for the 1999/2000 and 2000/01 marketing year and 6 % for subsequent marketing years, by number or weight of dried figs unsuitable for processing.ANNEX IIIA. CHARACTERISTICS OF DRIED FIGS1. DefinitionDried figs shall have been obtained from ripe fruit of varieties of Ficus carica domestica L. dried naturally.2. Minimum requirements and tolerancesDried figs must:- have a maximum moisture content of 24 %,- have a minimum size of 136 fruits per kilogram for small-fruit varieties(1) and 116 fruits per kilogram for other varieties,- have a thin skin and a pulp of honey consistency,- be of a uniform colour,- be clean and free from foreign matter.In each lot the following tolerances shall be allowed:- 25 % by number or weight of dried figs with internal or external damage from any cause, of which not more than 15 % of figs damaged by insects,B. CHARACTERISTICS OF FIG PASTESDefinition and minimum requirementsFig pastes are obtained from unprocessed dried figs corresponding to the characteristics set out in Annex II with the exception of size, which may be smaller.The unprocessed dried figs used in the production of pastes must have been washed in hot water and dried in hot air. They may have a maximum moisture content of 24 %.(1) Cuello de Dama, Pajarito, Granito, Preto de Torres, Pingo de mel or Moscatel, Cachopeira, Cotio, Branco do Douro, Rei branco, Rei preto, CordovÃ ­, Blancos, De la Casta, Verdejos.